Citation Nr: 1030955	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for spondylosis.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a skin condition, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active service from December 1967 to July 1969, 
service in the Army National Guard of New York from May 1984 to 
May 1985, and additional unverified reserve service.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied the Veteran's claims of entitlement to service 
connection for spondylosis and arthritis, as well as a skin 
condition and diabetes mellitus type II, both to include as due 
to herbicide exposure. 

The Veteran was scheduled to attend a Board hearing in August 
2008; however, prior to such hearing he cancelled such request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Initially, the Board notes that under VA regulations, if VA 
receives or associates with the claims folder relevant official 
service department records at any time after a decision is issued 
on a claim that had not been associated with the claims folder 
when VA first decided the claim, VA must reconsider the claim.  
38 C.F.R. § 3.156(c) (2009).  This regulation comprehends 
official service department records which presumably have been 
misplaced and have now been located and forwarded to VA.  Id.  In 
essence, the finality of any previous decision is vitiated by the 
association of additional, pertinent service department records, 
and the claim must be reconsidered.  See id.

In this case, the Veteran's prior claim of service connection for 
a skin condition was denied in a January 1997 RO decision.  The 
Veteran did not file a notice of disagreement, and the January 
1997 RO decision thus became final.  38 U.S.C.A. § 7105 (West 
2002).  However, VA received the Veteran's service personnel 
records in May 2005 from the National Personnel Records Center 
(NPRC).  Such records reflect the Veteran's service in Thailand 
during the Vietnam War.  These service records were not 
previously considered, and are pertinent because they provide 
additional information as to the facts and circumstances of the 
Veteran's service, including possible exposure to herbicides.  
Given the submission of the new service records, the claim must 
be reconsidered without regard to the previous final denial.  38 
C.F.R. § 3.156(c).

The Veteran contends that he developed a skin condition and 
diabetes mellitus, type II, as a result of his exposure to 
herbicides during active service.  He also asserts entitlement to 
service connection for spondylosis and arthritis on the basis 
that he injured his neck and back during service.  The Veteran's 
VA treatment records include pruritus in his problem list and he 
is being treated for diabetes mellitus, type II, and neck and 
back disabilities.  

VA regulations provide that a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, such as Agent Orange, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, however, the Veteran did not serve in the Republic 
of Vietnam.  The Veteran's service personnel records currently 
associated with the claims file indicate that he was stationed in 
Thailand from April 26, 1968 to July 29, 1969.  The Veteran 
served as a cook with the 207th Sig Co (TROPO) until November 3, 
1968 when he was assigned to the 379th Sig Bn attached to the CoB 
442nd Sig Bn.  The Veteran's service treatment records contain a 
Health Record - Abstract of Service indicating that he was at 
Camp Friendship on or about April 1968.  By his September 2005 
Notice of Disagreement, the Veteran asserted that he was 
stationed in Camp Cloudy in Thailand and that three times each 
week he was required to pick up rations and mail at a location 
identified as Necome Faenom [Nakhon Phanom].  The Veteran 
asserted that he saw a large storage of drums that contained 
herbicides.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam.  In such cases, VA's Adjudication Procedure Manual (M21-
1MR) requires that a detailed statement of a veteran's claimed 
herbicide exposure be sent to the Compensation and Pension (C&P) 
Service, requesting a review of the Department of Defense (DoD) 
inventory of herbicide operations to determine whether herbicides 
were used or tested as alleged.  If the exposure is not verified, 
a request should then be sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.  See M21-1MR, 
Part IV, Subpart ii, 2.C.10.m (change date September 29, 2006).

Here, it does not appear that the required evidentiary 
development procedures have been followed.  In April 2005, the RO 
requested the dates that the Veteran served in Vietnam from the 
NPRC.  The NPRC responded, in May 2005, that such dates could not 
be determined and forwarded copies of relevant documents from the 
Veteran's service personnel records.  The RO did not inquire, 
from any source, as to whether the Veteran's unit was exposed to 
herbicides in Thailand.  The Court has consistently held that 
evidentiary development procedures provided in the Adjudication 
Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 
272, 282 (1999) (holding that the Board failed to comply with the 
duty-to-assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by M21-1).  
Thus, the Board concludes that this matter must be remanded to 
the AMC for compliance with the procedures set forth in the VA 
Adjudication Manual.

With regard to the Veteran's period of reserve service, service 
connection may be granted for disability resulting from disease 
or injury incurred or aggravated while performing active duty 
training (ACDUTRA), or from injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  The Veteran's National Guard/reserve 
service treatment records may contain evidence of the claimed 
disabilities, to include a skin disease during a period of 
ACDUTRA, or a neck or back injury during a period of ACDUTRA or 
INACDUTRA.

The claims file contains the Veteran's service treatment records 
reflecting treatment during active duty from December 1967 to 
July 1969.  The Veteran's NGB Form 22, Report of Separation and 
Record of Service, indicates that he served in the Army National 
Guard of New York from May 1984 to May 1985 and had four years 
and four months of prior reserve component service.  Service 
treatment records reflecting treatment dated anytime after July 
1969 are not of record and there is no indication that the RO 
requested such.  On remand, the AMC must ascertain the dates of 
service beyond those already documented and must attempt to 
obtain the Veteran's service personnel and treatment records 
relevant to his period of National Guard service from May 1984 to 
May 1985, as well as any identified additional reserve service.

If the Veteran's service treatment records demonstrate that he 
was treated or diagnosed with a skin disease during a period of 
ACDUTRA, a VA examination is necessary to determine whether a 
current skin disability, to include pruritus, is related to such.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claimed spondylosis and arthritis, 
service treatment records dated in February 1968 indicate that he 
injured his right shoulder and was referred for x-ray 
examination.  An undated x-ray examination report indicates the 
examiner ruled out right shoulder dislocation and noted no 
significant abnormalities.  The Board finds that a VA examination 
is necessary to determine the nature and etiology of his claimed 
spondylosis and arthritis, to include whether they are related to 
a period of active service, including the February 1968 right 
shoulder injury, or any injury incurred during a period of 
ACDUTRA or INACDUTRA. 

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with M21-1MR, Part IV, 
Subpart ii, 2.C.10.m, contact the 
Compensation and Pension (C&P) Service and 
request a review of DoD's inventory of 
herbicide operations to determine whether 
herbicides were used or tested during the 
Veteran's period of service in Thailand 
(April 26, 1968 to July 29, 1969) as the 
Veteran has alleged.  If the exposure is 
not verified, a request should then be 
sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for 
verification.  All communications must be 
properly documented in the claims file.

2.  Attempt to ascertain the Veteran's 
reserve service dates for the four year 
and four month period indicated on his NGB 
Form 22, Report of Separation and Record 
of Service, to include identifying periods 
of ACDUTRA and INACDUTRA.  Attempt to 
obtain service personnel and treatment 
records regarding the Veteran's service in 
the Army National Guard of New York during 
the period from May 1984 to May 1985, and 
any other identified period of reserve 
service, from the NPRC, the National 
Guard, and any reserve unit, or other 
sources if necessary.  All communications 
must be properly documented in the claims 
file.  After all avenues to obtain the 
Veteran's service personnel and treatment 
records not currently associated with his 
claims file have been exhausted, duly 
notify the Veteran as to the status of any 
unavailable records.

3.  Subsequent to the above-described 
development, if and only if, the Veteran's 
National Guard or reserve service 
treatment records demonstrate treatment or 
diagnosis of a skin disability during a 
period of active service or ACDUTRA, 
schedule him for a VA examination to 
determine the nature and etiology of any 
skin disability, to include pruritus.  The 
examiner must opine as to whether it is at 
least as likely as not (at least 50 
percent probability) that the Veteran's 
pruritus is related to any aspect of 
active service, including any period of 
ACDUTRA. 

4.  Subsequent to the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his spondylosis and arthritis.  
The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.  In this 
regard, the examiner must identify all 
disabilities associated with the cervical 
spine and lumbar spine, to include 
spondylosis and arthritis.  The examiner 
must opine as to the following:

a)	 Is it at least as likely as not (at 
least a 50 percent probability) that 
the Veteran's spondylosis is related to 
his period of active service (December 
1967 to July 1969), to include the 
February 1968 right shoulder injury;

b)	 Is it at least as likely as not (at 
least a 50 percent probability) that 
the Veteran's spondylosis is related to 
any period of ACDUTRA or INACDUTRA;

c)	Is it at least as likely as not (at 
least a 50 percent probability) that 
the Veteran's arthritis of the lumbar 
and/or cervical spine is related to his 
period of active service (December 1967 
to July 1969);

d)	Is it at least as likely as not (at 
least a 50 percent probability) that 
the Veteran's arthritis of the lumbar 
and/or cervical spine is related to any 
period of ACDUTRA or INACDUTRA;

e)	Is it at least as likely as not (at 
least a 50 percent probability) that 
any identified disability of the lumbar 
spine and/or cervical spine is related 
to his period of active service 
(December 1967 to July 1969);

f)	Is it at least as likely as not (at 
least a 50 percent probability) that 
any identified disability of the lumbar 
spine and/or cervical spine is related 
to any period of ACDUTRA or INACDUTRA.

In this regard, the examiner should 
consider the service treatment records on 
file for the Veteran's period of active 
service (December 1967 to July 1969, any 
service treatment records on file from the 
Veteran's period of reserve service, any 
post-service medical records, and 
statements of the Veteran and his 
representative regarding injuries 
sustained subsequent to his period of 
active service (December 1967 to July 
1969), and any lay statements of 
continuous symptoms of neck and back 
problems after service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding that 
an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury but relied on 
the service treatment records to provide a 
negative opinion).

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

5.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
spondylosis, arthritis, skin disability, 
and diabetes mellitus, type II, to include 
as due to herbicide exposure.  Consider 
any additional evidence added to the 
record.  If the action remains adverse to 
the Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND. If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


